Title: Abigail Adams to Mary Smith Cranch, 24 Jul. 1798
From: Adams, Abigail
To: Cranch, Mary Smith


          
            
              My dear Sister
            
            
              East Chester 
              July 29th [i.e. 24th.] 1797 Monday Evening
            
          
          We left Philadelphia on Wedensday last, the day preceeding was very
            Hot a partial Rain had waterd the Roads for 15 or 20 miles So as to render the first
            part of our journey pleasent, we were overtaken by showers—and detaind by them, but on
            thursday we found clouds of dust for want of Rain, troops and calvacades did not lessen
            it, and the Heat was intolerably oppressive, so much so as to nearly kill all our
            Horses, and oppress me to such a degree as to oblige me to stop twice in a few hours,
            and intirely undress myself & lie down on the Bed, at night we could not get
            rest. small Rooms bad Beds & some company
            obliged me to stretch my wearied Limbs upon the floor upon a Bed not longer than one of
            my Bolsters. from Twesday untill the afternoon of this Day, we have not had any respite
            from panting beneath the dog star, I
            never sufferd so much in travelling before, the Rain I hope will cool the Air &
            enable us to proceed, but I fear we shall not reach Quincy this week, mrs Smith and
            little Caroline will be of our party
          it is a long time since I had a Line from you—near a fortnight
            before I left home, I had a Letter from your Son Since I left Home, he writes me that he
            is well, and that his family are so, I wrote you inclosing to you a Hundred dollors
            which I hope you duly received, as I found it necessary to give you some trouble to
            procure me several articles,
          If I can get time on the Road I shall write you as I progress
            onward, Mrs Smith desires to be kindly rememberd to you—So does your affectionate
            Sister
          
            
              A A—
            
          
        